Exhibit (12) [Form of Tax Opinion] , 2017 Kansas Municipal Fund One Main Street North Minot, North Dakota 58703 Kansas Municipal Fund One Main Street North Minot, North Dakota 58703 Maine Municipal Fund One Main Street North Minot, North Dakota 58703 Maine Municipal Fund One Main Street North Minot, North Dakota 58703 Nebraska Municipal Fund One Main Street North Minot, North Dakota 58703 Nebraska Municipal Fund One Main Street North Minot, North Dakota 58703 New Hampshire Municipal Fund One Main Street North Minot, North Dakota 58703 New Hampshire Municipal Fund One Main Street North Minot, North Dakota 58703 Oklahoma Municipal Fund One Main Street North Minot, North Dakota 58703 Oklahoma Municipal Fund One Main Street North Minot, North Dakota 58703 Ladies and Gentlemen: You have requested our opinion regarding certain U.S. federal income tax consequences of the reorganizations (each a “Reorganization” and collectively, the “Reorganizations”) of Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund (each a “Predecessor Fund” and collectively, the “Predecessor Funds”), each a series of Integrity Managed Portfolios, a Massachusetts business trust (the “Predecessor Company”), and, respectively, Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund (each a “Successor Fund” and collectively, the “Successor Funds”), each a series of Viking Mutual Funds, a Delaware statutory trust (the “Successor Company”).
